Title: From John Adams to François Adriaan Van der Kemp, 14 March 1805
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Mount Wollaston March 14. 1805

Your favor of Feb. 25th. is recd.—Ingraham, I think, must be no further North than the 56th: degree, but when I can find a little time, I will read his Journal again and if I find any thing that will entertain you, perhaps I may transmit it.
Rumphius, whom you quote is unknown to me. If what he says, which corresponds with my Observation in the generation of shell fish on the Surface of the Ocean, is Short, you will oblige me if you will Send it me, translated however if in Duch, for I understand nothing of that language.
I once visited the Cabinet of Sea Shells, of Mr Lionet at the Hague. You have probably Seen it. The Number and Variety in his Drawers appeared to be infinite. All the Seven Primary Colors Violet Indigo blue Green Yellow Orange Red and every possible combination and intermixture of these appeared in the Coloring of the Shells. Not the Gardens of Tulips and other Flowers of Harlem, nor the Collection of Butterflies in Mr Arnolds Possession at Norwalk in Connecticutt, exhibited a greater variety nor more exquisite beauty of colours, than those shells. That which Ingraham saw was blue, but I dare Say, if he had examined in any of those Portugese Men of War of which he Says the Ocean was full he might have found among them all the Colours of the rainbow.
The name of Mount Wollaston, which your Curiosity enquires for, is expressive of no sublime or beautifull moral or political sentiment. A Gentleman whose name was Wollaston came from England with a Company of thirty or forty People, to begin a Plantation, in the year 1622. Chance directed him, I Suppose into Massachusetts Bay, and to a little hill on a bank of the Sea of which he took Possession. This Hill and the Plains about it had been cleared by the Indians, by burning the Woods, and was employed in the cultivation of their Corn, Beans and Pompions. It was the principal Settlement of the Massachusetts Nation of Indians, chosen not only for the easy cultivation of the Soil, but for its proximity to the Sea, and the abundance of Fish, as Herrings, Smelts,Tuna Cods, Eeels, Cod Haddock, Bass Shad and every other Species; for the great Plenty of Wild foul as wild Geese Brants Ducks Widgiens &c—Clams, Muscles &c abounded on the shores.
Wollaston finding it a pleasant Situation, gave it his Name, which it has born now almost two hundred years. Partly by Descent and partly by Purchase it has fallen into my Possession. I have not thought it worth while to alter the Name: and indeed I must own I like the name the better for the Author of the Religion of Nature delineated, which I read in my Youth with great Pleasure, though not with full Satisfaction in his Truth of Things as the Principle of Morals.—I give the Name indeed, at present to all the lands I have in this Town: but if, you don’t like it and will give me another that I like better, perhaps I may change it.—I care nothing about it—The Name of the Town, Quincy is sufficient.
Wollaston removed in a year to two to Virginia, but the Hill has retained his name, though his successor in the Command of it, one Morton a Lawyer of Cliffords Inn, gave it a new Name Mare Mount that is Sea Hill.—He was a frolicksome Fellow and the People, changed his Name to Merry Mount. If you like Mare Mount or Merry Mount better than Mount Wollaston you may call it so if you please. All this about a miserable Trifle. I will add however that the name of Mount Wollaston as the most ancient inhabited Spot in this Neighbourhood is so established in the Records of this State and in all the ancient Histories of this Country, that it never can be forgotten. The Name of Governor Winthrop and the Name of Captain Standish must perish before this little Hillock can lose the name of Wollaston. I know of no prospect more beautiful than that which is to be Seen from the top of this eminence. The Fancy of a Poet might revel there in all the Joys of his art.
I thank you for your obliging Intentions respecting Sarbievius but as I am too old and too much occupied with other Things to think much of Lyrick Poetry, it is not worth your while to give yourself any trouble to Send it to me. Horace is quite enough of the kind for me.
I must delve too much upon Mount Wollaston to read much Poetry: yet if I were married to a Muse, I would certainly converse with her.
With Usual Esteem I am Sir yours &c
J. Adams